Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/20/2021, with respect to the rejection(s) of claim(s) 1, 4, 6 and 15 under 35 U.S.C. § 102(a)(1) and claims under 3, 9, 14 and 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US20120151980A1, herein referred to as Denker.
Applicant states:
“As can be seen from the above, Applicant's claimed invention recites "a position detecting unit that detects positions of the pressing rolls in the thickness direction of the slab". 
In support of the rejection of claim 1, the Examiner alleged that Donini teaches this claimed feature, citing to means 26 and detector units 31a, 31b. Applicant respectfully disagrees with the Examiner's characterization of the cited art. 
The disclosure of Donini is directed to controlling the axial position of slabs emerging from continuous casting. Specifically, in paragraph [0035], Donini discloses as follows: 
Said means 26 in this case comprise two detector units, respectively 31a and 31b, able to detect in two different points the axial position of the slab 24 upstream of the furnace 15, which then send said signal to a processing unit 30. 
Further, Fig. 3 of Donini depicts as follows: 
As can be seen from the above disclosure, Donini discloses two detector units, 31a, 31b, that detect the axial position of the slab 24. However, the two detector units 31a, 31b, do not detect positions of the pressing rolls. Still further, since Donini is concerned with obtaining a differentiated pressing of the slab in the width direction of the slab, Donini does not teach detecting positions of the pressing rolls in the thickness direction of the slab. In light of these deficiencies of the teachings of Donini, Applicant's claim 1 is not anticipated by Donini. 
Therefore, as agreed between the parties during the Interview, Applicant respectfully submits that Applicant's currently pending claim 1, together with claims dependent thereon, are patentable over the cited art. 


Examiner finds this argument persuasive. 31a, 31b of Donini does not detect positions of the pressing rolls in the thickness direction of the slab. As stated by the applicant and agreed upon during interview on 04/26/2021, 31a, 31b detects axial position of the slab, and it cannot be said that Donini’s detecting device intrinsically detects position of the rolls, since other contributing factors can impact axial position of slab. Therefore, the rejection of the previous Office Action is withdrawn. However, see new grounds for rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 6, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20010027853A1, herein referred to as Donini, , and further in view of US20120151980A1, herein referred to as Denker.
Regarding Claim 1, Donini discloses a slab warpage detection apparatus detecting warpage (See abstract, “discrepancy Δ) of a slab (24) drawn from a mold (13) in continuous casting equipment (title), the slab warpage detection apparatus comprising: a pair of pressing rolls (25) that pinches the slab on an exit side of a roll segment supporting the slab drawn from the mold (See Fig. 1 & 4); a movement unit that supports the pair of pressing rolls to be movable in a thickness direction of the slab (12); a position detecting unit (26, 31a, 31b); and a control device (30); wherein the movement unit (12) comprises a cylinder (See annotated Fig. 4 above) disposed to be retractable from the cylinder (See Para. 38-39; actuators are able to incline (ie: are retractable)), and the pressing rolls (25) are provided at a tip of the rod portion (See Fig. 4), wherein the position detecting unit (26, 31a, 31b) is connected to the control device (30), and wherein warpage of the slab (24) is straightened by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Para. 20) (See Para. 22) (See Para. 38-39) (See Para. 41-42).
Donini is silent wherein comprising a position detecting unit that detects positions of the pressing rolls in the thickness direction of the slab and an information of a position of the pressing roll detected by the position detecting unit is transmitted to the control device.
Denker teaches an analogous invention wherein comprising a position detecting unit (8) that detects positions of the pressing rolls in the thickness direction of a slab (stock) (See Para. 29) and an information (S_actual) of a position of the pressing roll detected by the position detecting unit is transmitted to a control device (See Para. 33), for the purpose of obtaining the optimal adjustment of the rolls (See Para. 28), thereby meeting the limitation of the claimed position detecting unit configuration (See Para. 7-10) (See Para. 28-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Donini, with the position detecting unit configuration, as taught by Denker, in order to have provided optimal adjustment of the rolls.


Regarding Claim 4, Donini in view of Denker discloses the slab warpage detection apparatus according to claim 1, wherein the continuous casting equipment is vertical-type continuous casting equipment (See Fig. 2 & 3 of Donini).

Regarding Claim 6, Donini in view of Denker discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 1, the method comprising: detecting warpage of a slab (24 of Donini) by causing the position detecting unit (8 of Denker) to detect the positions of the pressing rolls (25 of Donini) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4 of Donini); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Claim 1-5 of Donini) (See Para. 28-33 of Denker).

Regarding Claim 15, Donini in view of Denker discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 4, the method comprising: detecting warpage of a slab (24 of Donini) by causing the position detecting unit (8 of Denker) to detect the positions of the pressing rolls (25 of Donini) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4 of Donini); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing (See Claims 1-5 of Donini) (See Para. 28-33 of Denker).

Claim 3, 9, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donini in view of Denker, and further in view of US20150367408A1, herein referred to as Imai.
Regarding Claim 3, Donini in view of Denker discloses the slab warpage detection apparatus according to claim 1.
 Donini in view of Denker is silent wherein the slab having a center solid phase ratio of 70% or higher is used as a detection target.
Imai teaches an analogous device wherein the slab (1) having a center solid phase ratio of 70% or higher is used as a detection target (See Para 57-60 of Imai), for the purpose of suppressing generation of center segregation and porosity, thereby meeting the limitation of the claimed center solid phase ratio configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Donini in view of Denker, with the center solid phase ratio configuration, as taught by Imai, in order to have provided improved suppression of generation of center segregation and porosity.

Regarding Claim 9, Donini in view of Denker, and Imai discloses the slab warpage detection apparatus according to claim 3, wherein the continuous casting equipment is vertical-type continuous casting equipment (See Fig. 2 & 3 of Donini).

Regarding Claim 14, Donini in view of Denker, and Imai discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 3, the (24 of Donini)  by causing the position detecting unit (8 of Denker) to detect the positions of the pressing rolls (25 of Donini) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4 of Donini); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Claims 1-5 of Donini) (See Para. 28-33 of Denker).

Regarding Claim 16, Donini in view of Denker, and Imai  discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 9, the method comprising: detecting warpage of a slab (24 of Donini) by causing the position detecting unit (8 of Denker) to detect the positions of the pressing rolls (25 of Donini) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4 of Donini); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Claims 1-5 of Donini) (See Para. 28-33 of Denker).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725